DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 5/19/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20170132617 to D’Souza.
As per claims 1, 8, 14¸ D’Souza teaches:
A computing system for operating a trusted token repository, comprising: a processor; a database coupled to the processor, the database configured to store a plurality of trusted payment tokens, each trusted payment token comprising a payment token identifier, a payment amount, and one or more of a requestor institution identifier, a requestor user identifier, a recipient institution identifier, and a recipient user identifier; (Fig 4, [0042]-[0045], “As shown in FIG. 4, the message processing server 400 includes a network interface 402, and a data processing system 406 that is coupled to the network interface 402. The computer-readable medium 410 may maintain a token database 412 and an authorized user database 414. The token database 412 includes groups of related database records. Each records group is uniquely associated with a respective multi-layer token 250, and typically stores the multi-layer token 250 and one or more associated cryptographic keys.”; [0034]-[0041], [0087] “In the implementation depicted in FIG. 3, the first encrypted data segment (“middle” data layer) 254 includes the second encrypted data segment (“innermost” data layer) 256 and a (first) data pointer to a database that stores a second data value (e.g. predetermined first payment amount) 260. The first data pointer of the first encrypted data segment 254 may identify the second data value 260, a payer financial institution, and a payer account that is maintained by the payer financial institution server 300a and has an available balance equal to the second data value 260…. The message processing server 400 may generate the cryptographic keys K0, K1, K2 (and optionally the token identifier tokenID and the user cryptographic key U1) by employing any suitable cryptographic technique known in the art, including generating each key/tokenID from a pseudo-random number generator or a noise generator.”)
a memory coupled to the processor, the memory storing instructions which, when executed by the processor, cause the computing system to: receive from a recipient, via a network, a first payment token identifier and a first set of parameters, the first set of parameters including an identifier for a the recipient and a payment amount; retrieve a first trusted payment token from the database based on the received first payment token identifier; verify the first trusted payment token based on the received first set of parameters; ([0095], [0103]-[0105], [0111], [0124], “After confirming that the displayed proposed purchase price matches the proposed purchase price specified in the payer's written offer, at step S510 the vendor user may use the vendor's communications device 200b to transmit the transaction proposal message to the message processing server 400 for confirmation that the payer has sufficient financial resources to complete the financial transaction. If the payer's transaction proposal message includes a token identifier tokenID and was cryptographically signed, the message processor 418 of the message processing server 400 may validate the payer's transaction proposal message using the user cryptographic key U1 associated with the originator of the transaction proposal message. The message processor 418 may query the token database 412 with the token identifier tokenID to locate the user cryptographic key U1 associated with the token identifier tokenID, and use the located user cryptographic key U1 to validate the digital signature of the payer's transaction proposal message…. The message processor 418 may validate the transaction proposal by reading the pre-authorized payment amount 262 from the primary decrypted data segment/layer, and comparing the pre-authorized payment amount 262 (e.g. $500,000) against the proposed transaction amount (e.g. $490,000) specified in the transaction proposal message…. If the transfer deposit request message includes an agent's userID, the message processor 418 may validate the transfer deposit request message by verifying that the authorized user database 414 includes a records group associated with the agent's userID. If the message processor 418 successfully confirms that the authorized user database 414 includes a records group associated with the agent's userID, the message processor 418 has thereby confirmed that the transfer deposit request message was generated by a registered user of the message processing network 100.”)
Applicant attempts to further limit the method by describing characteristics of the first set of parameters. However, this is representative of non-functional descriptive material as characteristics of the first set of parameters does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of receiving and verifying the first set of parameters is carried out the same way regardless of the parameter described by first set of parameters: there is no evidence the characteristics of the first set of parameters changes the efficiency or the accuracy or any other characteristic of the receiving/verifying steps. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
if the first trusted payment token is verified, send to the recipient institution, via the network, a token approval notification authorizing the recipient institution to pay the payment amount to a recipient user. ([0130]-[0131], “At step S518, the message processing server 400 may transmit the transfer deposit command to the payee financial institution server 300b. In response, the payee financial institution server 300b may determine the payer's financial institution from the pointer included in the transfer deposit command, and redirect the transfer deposit command to the payer financial institution server 300a, at step S520. the payer financial institution server 300a may then initiate a funds transfer of the predetermined first payment amount 260 (e.g. $10,000) from the determined payer financial account to the determined payee financial account.”)
D’Souza does not explicitly teach:
receive from a recipient institution a first payment token identifier and a first set of parameters;
However, it would have been obvious to one of ordinary skill in the art at the time of invention to rearrange the functionality of receiving a first payment token identifier and a first set of parameters from the seller to the buyer. It is well within the knowledge of one of ordinary skill to rearrange software functions, such as transmitting data, between computers due to the interchangeable nature of software. Furthermore, requiring the recipient institution to send the payment request including the first payment token and the first set of parameters ensures that the recipient institution is able to internally verify the payment request for fraud before involving itself in the transaction. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per claims 2, 9, 15¸ D’Souza teaches:
wherein to verify the first trusted payment token based on the received first set of parameters, the instructions, when executed by the processor, further cause the computing system to match each parameter of the received first set of parameters to a corresponding value for the parameter in the retrieved first trusted payment token. ([0111], [0124])

As per claims 3, 10, 16¸ D’Souza teaches:
wherein the first trusted payment token contains parameters required according to a set of rules. ([0111], [0124])

As per claims 4, 11, 17¸ D’Souza teaches:
receive from a requestor institution, via the network, a second set of parameters and a request for the first payment token identifier, the second set of parameters including an identifier for the requesto and the payment amount; generate the first trusted payment token based on the received second set of parameters; generate the first payment token identifier based on an encoding scheme; store the first payment token identifier with the first trusted payment token in the database; and send to the requestor institution, via the network, the first payment token identifier. ([0079], [0084]-[0085], [0089]-[0090], “At step S502, the payer financial institution server 300a generates a token request message that includes the pre-authorized payment amount 262, the pointer to the database storing the predetermined maximum final payment amount 258, and the pointer to the database storing the predetermined first payment amount 260 (and the user identifier userID, if provided), and transmits the token request message to the message processing server 400…. The message processing server 400 may generate the primary encrypted data segment/layer 252 by applying the master cryptographic key K0, the first encrypted data segment/layer 254 and the pre-authorized payment amount 262 (and optionally the token identifier tokenID) as inputs to a cryptographic algorithm. After generating the first encrypted data segment/layer 254, and the second encrypted data segment/layer 256 (and optionally the primary encrypted data segment/layer 252), the message processing server 400 may save the resulting multi-layer token 250 in the token database 412, in association with the cryptographic keys K1, K2, K0 (and the token identifier tokenID) that were used to generate the encrypted data segment/layers 254, 256, 252…. The message processing server 400 may generate a token response message that includes the cryptographic keys K0, K1, K2, the token identifier tokenID, and optionally also includes the multi-layer token 250 (and the user cryptographic key U1, if generated). At step S504, the message processing server 400 transmits the token response message to the payer financial institution server 300a.”)
Applicant attempts to further limit the method by describing characteristics of the second set of parameters. However, this is representative of non-functional descriptive material as characteristics of the second set of parameters does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of transmitting and generating a token based off the second set of parameters is carried out the same way regardless of the parameter described by second set of parameters: there is no evidence the characteristics of the second set of parameters changes the efficiency or the accuracy or any other characteristic of the transmitting/generating steps. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)

As per claims 5, 12, 18¸ D’Souza teaches:
 send to the requestor institution, via the network, a token consumption notification; and initiate a payment settlement process to transfer funds equal to the payment amount from the requestor institution to the recipient institution. ([0130]-[0131], “At step S518, the message processing server 400 may transmit the transfer deposit command to the payee financial institution server 300b. In response, the payee financial institution server 300b may determine the payer's financial institution from the pointer included in the transfer deposit command, and redirect the transfer deposit command to the payer financial institution server 300a, at step S520. Upon receipt of the transfer deposit command, the payer financial institution server 300a may determine the payer financial account and the predetermined first payment amount 260 from the pointer included in the transfer deposit command.”)

As per claims 6, 13, 19¸ D’Souza teaches:
wherein the received first set of parameters further includes an identifier for a recipient user, wherein the identity of the recipient user has been verified by the recipient institution, and wherein the received second set of parameters further includes an identifier for the recipient user. ([0124])

As per claims 7, 20, D’Souza teaches:
wherein the first trusted payment token further comprises at least one of a key associated with the requestor institution or a key associated with the recipient institution. ([0084]-[0085])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20200372494 to Ramanathan discloses an invention for processing a payment from a first user to a second user that includes receiving a request for an electronic payment to the second user. A payment authorization is sent to a second server computer. A second request is received from the second server computer to process the electronic payment. The second request includes the payment token and a financial account identifier for the second user. A dollar amount of the electronic payment is obtained from the payment token. A session identifier is obtained at the first server computer. When a determination is made that the session identifier is an identifier for an active session and that a financial account identifier for the second user is for a financial account at a financial institution associated with the server computer, the dollar amount of the electronic payment is credited to the financial account for the second user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619